     Case 3:19-cv-01108-TWR-AGS Document 24 Filed 10/23/20 PageID.158 Page 1 of 13



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     A.M.,                                          Case No.: 19-CV-1108 TWR (AGS)
12                                   Plaintiff,       AMENDED ORDER GRANTING
       v.                                             DEFENDANT’S MOTION TO
13
                                                      DISMISS WITHOUT PREJUDICE
14     UNITED STATES OF AMERICA,
                                    Defendant.        (ECF Nos. 12)
15
16
17          Presently before the Court is Defendant the United States of America’s Motion to
18    Dismiss for Lack of Subject Matter Jurisdiction (“Mot.,” ECF No. 12), as well as Plaintiff
19    A.M.’s Partial Opposition to (“Opp’n,” ECF No. 16) and Defendant’s Reply in Support of
20    (“Reply,” ECF No. 18) the Motion. After the Honorable Anthony J. Battaglia took this
21    matter under submission without oral argument pursuant to Civil Local Rule 7(d)(1), (see
22    ECF No. 19), this action was transferred to the undersigned. (See ECF No. 20.) Having
23    carefully considered Plaintiff’s First Amended Complaint (“FAC,” ECF No. 9), the Parties’
24    arguments, and the law, the Court GRANTS Defendant’s Motion and DISMISSES
25    WITHOUT PREJUDICE Plaintiff’s cause of action for negligence to the extent it is
26    predicated on Defendant’s failure to warn and Defendant’s negligent supervision and
27    retention.
28    ///
                                                  1
                                                                      19-CV-1108 TWR (AGS)
     Case 3:19-cv-01108-TWR-AGS Document 24 Filed 10/23/20 PageID.159 Page 2 of 13



 1                                         BACKGROUND
 2    I.    Factual Background
 3          Plaintiff alleges that her psychiatrist, Dr. Leon Fajerman, “committed acts of sexual
 4    harassment and negligent physical contact against” her. (FAC ¶ 3.) The events took place
 5    at San Ysidro Health Center (“SYHC”), a federally qualified health center, where Plaintiff
 6    claims that Dr. Fajerman had a “history and practice of sexually assaulting and attacking
 7    his patients.” (Id. ¶¶ 4–5.) Plaintiff states that, unbeknownst to her, Dr. Fajerman was
 8    being investigated for similar conduct by the Medical Board of California, resulting in the
 9    suspension of his medical license in July 2017. (Id. ¶¶ 35, 39–40.) On “January 18, 2019,
10    Dr. Fajerman was sentenced to three years of probation and 365 days of house arrest” after
11    pleading “guilty to felony sexual contact with seven patients and misdemeanor sexual
12    battery.” (Id. ¶ 45.)
13    II.   Procedural History
14          On June 14, 2019, Plaintiff filed her complaint against Defendant under the Federal
15    Torts Claim Act (“FTCA”), alleging claims for negligence and negligent hiring,
16    supervision, and training. (See generally ECF No. 1.) On December 17, 2019, Plaintiff
17    filed the operative First Amended Complaint alleging a single claim for negligence under
18    the FTCA. (FAC ¶¶ 46–61.) On January 21, 2020, Defendant filed the instant Motion,
19    seeking dismissal for lack of subject matter jurisdiction pursuant to the Federally Supported
20    Health Centers Assistance Act (“FSHCAA”), the FTCA’s limited waiver of sovereign
21    immunity, and the discretionary function exception. (See generally ECF No. 12.)
22                                     LEGAL STANDARDS
23    I.    Federal Rule of Civil Procedure 12(b)(1)
24          “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins.
25    Co., 511 U.S. 375, 377 (1994). Accordingly, “[a] federal court is presumed to lack
26    jurisdiction in a particular case unless the contrary affirmatively appears.” Stock W., Inc.
27    v. Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir. 1989). The party asserting subject
28    ///
                                                   2
                                                                        19-CV-1108 TWR (AGS)
     Case 3:19-cv-01108-TWR-AGS Document 24 Filed 10/23/20 PageID.160 Page 3 of 13



 1    matter jurisdiction has the burden of persuasion for establishing it. Hertz Corp. v. Friend,
 2    559 U.S. 77, 96 (2010).
 3            Pursuant to Federal Rule of Civil Procedure 12(b)(1), a party may seek dismissal of
 4    an action for lack of subject-matter jurisdiction “either on the face of the pleadings or by
 5    presenting extrinsic evidence.” Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136,
 6    1139 (9th Cir. 2003). Where the party asserts a facial challenge, the court limits its inquiry
 7    to the allegations set forth in the complaint. Safe Air for Everyone v. Meyer, 373 F.3d
 8    1035, 1039 (9th Cir. 2004). In the case of a facial challenge, the Court assumes Plaintiff’s
 9    “[factual] allegations to be true and draw[s] all reasonable inferences in [her] favor.” Wolfe
10    v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004). Where the party asserts a factual
11    challenge, the court may consider extrinsic evidence demonstrating or refuting the
12    existence of jurisdiction without converting the motion to dismiss into a motion for
13    summary judgment. Id.
14            Here, Defendant argues that Plaintiff’s First Amended Complaint fails to state a
15    claim that is facially outside of the FSHCAA or the discretionary function exception to the
16    FTCA. (Mot. at 2.) The Court therefore considers the allegations in the First Amended
17    Complaint and draws all reasonable inferences in favor of Plaintiff.
18    II.     Federal Tort Claims Act
19            As a general principle, the United States “may not be sued without its consent.”
20    United States v. Mitchell, 463 U.S. 206, 212 (1983). The FTCA, however, provides
21    consent to be sued for certain types of actions. Specifically, the FTCA provides that the
22    United States may be sued “for injury or loss of property, or personal injury or death caused
23    by the negligent or wrongful act or omission of any employee of the Government while
24    acting within the scope of his office or employment.” 42 U.S.C. § 1346(b). The FTCA
25    provides the exclusive remedy for tort lawsuits against the United States and allows the
26    United States to be held liable to the same extent as a private employer under state law. 28
27    U.S.C. § 2679. California law therefore governs this FTCA case. 28 U.S.C. §§ 1346(b)(1),
28    2674.
                                                    3
                                                                        19-CV-1108 TWR (AGS)
     Case 3:19-cv-01108-TWR-AGS Document 24 Filed 10/23/20 PageID.161 Page 4 of 13



 1          The FSHCAA, 42 U.S.C. § 233(g), extends the application of the FTCA to certain
 2    public health entities, their employees, and qualified contractors receiving federal grants
 3    under 42 U.S.C. § 254(b). The entities typically covered by the FSHCAA are community
 4    health centers that receive federal grants to serve underprivileged populations regardless
 5    of their ability to pay for service. H.R. Rep. No. 104-398 at 5 (1995).
 6                                             ANALYSIS
 7          Defendant argues the Court must dismiss the following claims: (1) failure to warn
 8    and advise Plaintiff of Dr. Fajerman’s inappropriate conduct that led to his license being
 9    reviewed, and (2) negligent supervision and retention of Dr. Fajerman. (See Mot. at 5–24.)
10          In her Opposition, Plaintiff concedes that she “is not alleging that United States’
11    failure to warn her of Dr. Fajerman’s suspended license and history of sexual misconduct
12    is independently actionable under the FTCA” and that “the Motion to Dismiss is moot at
13    to that point.” (Opp’n at 2). The Court therefore GRANTS Defendant’s Motion as to the
14    failure to warn and advise claim and focuses its analysis on Plaintiff’s negligent supervision
15    and retention claim.
16    I.    Related Functions
17          Defendant argues that the San Ysidro Health Administration’s (“SYH”) supervision
18    and retention of Dr. Fajerman does not fall within the scope of FSHCAA’s and FTCA’s
19    waiver of sovereign immunity because these functions are “administrative/human
20    resources/employment [in] nature” that are “not the performance of medical, surgical, or
21    dental functions.” (Mot. at 7). Defendant also contends that “related functions” for
22    purposes of the FSHCAA do not encompass “supervisory and retention decisions.” (Mot.
23    at 9.) Plaintiff retorts that the supervision and retention of a physician is a “related
24    function” under the FSHCAA. (Opp’n at 7.)
25          In a recent decision in a related case, Sanchez v. United States, the Court held that
26    the plaintiff had established a basis for jurisdiction in her negligent hiring, supervision, and
27    retention claim based on the FSHCAA because the psychiatrist’s “actions were related to
28    his treatment of [plaintiff] and appear[] . . . to have arisen from his employment.” No. 18-
                                                     4
                                                                          19-CV-1108 TWR (AGS)
     Case 3:19-cv-01108-TWR-AGS Document 24 Filed 10/23/20 PageID.162 Page 5 of 13



 1    CV-1550-AJB-AGS, 2019 WL 3766615, at *4 (S.D. Cal. Aug. 9, 2019). In Sanchez, the
 2    Court based its analysis on two cases. First, the Court reasoned that a “health center’s or
 3    hospital’s obligations . . . for vetting its physicians are inextricably woven into [its]
 4    performance of medical functions.” Id. at *3 (second alteration in original) (internal
 5    quotation marks omitted) (quoting Brignac v. United States, 239 F. Supp. 3d 1367, 1377
 6    (N.D. Ga. 2017) (quoting Teresa T. v. Ragaglia, 154 F. Supp. 2d 290, 300 (D. Conn.
 7    2001)). Second, the Court distinguished the plaintiff’s case from another case where the
 8    court had recognized the sexual assault and murder of the victim was not related to the
 9    performance of dental functions. See id. at *3–4 (citing La Casa de Buena Salud v. United
10    States, No. CIV 07-238 JB/RHS, 2008 WL 2323495, at *20 (D.N.M. Mar. 21, 2008)). In
11    Sanchez, the Court ultimately granted the United States’ motion to dismiss the plaintiff’s
12    negligent hiring, supervision, and retention claim for lack of subject-matter jurisdiction on
13    the basis that the discretionary function exception applied. Id. at *4.
14          Here, Defendant raises arguments akin to those addressed in Sanchez and admits that
15    it “failed to persuade the Court” in that case. (Mot. at 14.) Because this case raises
16    substantially similar issues, the decision in Sanchez is dispositive.            The Court
17    acknowledges, however, that Defendant advances an additional argument not asserted in
18    Sanchez: that the phrase “personal injury . . . resulting from the performance of medical,
19    surgical, dental, or related functions” is ambiguous and, consequently, that the Court
20    should give deference under Auer v. Robbins, 519 U.S. 452 (1997), to the U.S. Department
21    of Health Services’ (“HHS”) limited application of the phrase to claims that “sound in
22    medical malpractice.” (Mot. at 21.)
23          The United States Supreme Court recently reassessed the Auer deference doctrine in
24    a case about a “Vietnam War veteran seeking disability benefits from the Department of
25    Veterans Affairs (VA).” Kisor v. Wilkie, 588 U.S. ___, 139 S. Ct. 2400, 2409 (2019). The
26    Court laid out the following markers to be met before Auer deference is applied: (1) the
27    regulation must be genuinely ambiguous and a court must exhaust all the traditional tools
28    of construction; (2) the agency’s interpretation must be reasonable, under the text,
                                                    5
                                                                        19-CV-1108 TWR (AGS)
     Case 3:19-cv-01108-TWR-AGS Document 24 Filed 10/23/20 PageID.163 Page 6 of 13



 1    structure, and history of the regulation; (3) the agency’s interpretation must implicate its
 2    substantive expertise; (4) the interpretation must be the agency’s authoritative or official
 3    position reflecting the agency’s view, not merely an ad hoc statement; and (5) the agency’s
 4    reading of the regulation must reflect fair and considered judgment. Id. at 2415–17.
 5    Although this Court recognizes that Auer deference gives agencies “significant leeway to
 6    say what its own rules mean,” the Court is equally mindful that Auer deference does not
 7    “bestow[] on agencies expansive, ‘unreviewable’ authority.” Id. at 2415, 2418. “In short,
 8    courts retain the final authority to approve—or not—the agency’s reading of a notice-and-
 9    comment rule.” Id. at 2420.
10          Although Defendant urges this Court to conclude that the phrase “personal injury
11    . . . resulting from the performance of medical, surgical, dental, or related functions” is
12    ambiguous after applying all traditional tools of interpretation, (Reply at 4–5), the Court
13    does not find that the phrase falls within the realm of genuine ambiguity. Rather, as
14    Defendant suggests, courts recognize the phrase as a form of medical malpractice. See
15    Brignac, 239 F. Supp. 3d at 1378 (holding plaintiff’s negligent hiring and retention claim
16    “arguably sounds in medical malpractice”); see also La Casa, 2008 WL 2323495, at *20
17    (“The Court need not decide whether negligent hiring, supervision, and retention of a
18    doctor is never a form of medical malpractice under the FSHCAA. Such activities, under
19    certain circumstances, could be medical malpractice.”).
20          Further, even if the Court were to defer to HHS’ interpretation, the FTCA Health
21    Center Policy Manual (“Policy Manual”) to which Defendant points, provides specific
22    examples of additional activities supporting the notion that supervision is an “act[] or
23    omission[] of a covered entity.” U.S. Dep’t of Health & Human Servs., Health Res. &
24    Servs. Administration, Federal Tort Claims Act Health Center Policy Manual, at 10
25    (July 21, 2014), available at https://bphc.hrsa.gov/sites/default/files/bphc/ftca/pdf/
26    ftcahcpolicymanualpdf.pdf. For example, the Policy Manual specifies that
27                 the supervision by a covered entity obstetrician of hospital staff
                   during the delivery of a covered entity’s patient is covered by the
28
                                                   6
                                                                        19-CV-1108 TWR (AGS)
     Case 3:19-cv-01108-TWR-AGS Document 24 Filed 10/23/20 PageID.164 Page 7 of 13



 1                 FTCA when the care to the . . . patient is a covered activity within
                   the covered entity’s approved scope of project and is within the
 2
                   scope of employment of the covered individual.
 3
 4    Id. at 10 (emphasis added). Similarly, SYH’s supervision (or alleged lack thereof) of
 5    Dr. Fajerman’s inappropriate conduct towards Plaintiff is a kind of covered activity
 6    because that supervision is within SYH’s project scope and Dr. Fajerman’s psychiatric
 7    services are within his employment scope as defined in the Policy Manual. See id. at 8.
 8    The Court therefore concludes that SYH’s supervision and retention of Dr. Fajerman are
 9    related functions under the FSHCAA.
10    II.   Discretionary Function Exception
11          Having determined that SYH’s supervision and retention of Dr. Fajerman are related
12    functions for purposes of the FSHCAA, the Court turns to whether the discretionary
13    function exception under the FTCA applies. Where the United States is sued, federal courts
14    have no jurisdiction absent the United States’ consent. See United States v. Mitchell, 445
15    U.S. 535, 538 (1980). Certain federal statutes provide limited exceptions to this general
16    rule. For example, the FTCA grants federal district courts exclusive jurisdiction over civil
17    actions against the United States for damages “caused by the negligent or wrongful act or
18    omission of any employee of the Government while acting within the scope of his office
19    or employment.” 28 U.S.C. § 1346(b)(1).
20          The discretionary function exception limits the FTCA’s broad waiver of sovereign
21    immunity. This exception precludes claims against the United States that are “based upon
22    the exercise or performance or the failure to exercise or perform a discretionary function
23    or duty on the part of a federal agency or an employee of the Government, whether or not
24    the discretion involved be abused.” 28 U.S.C. § 2680(a). To determine whether the
25    discretionary function exception applies, a court must engage in a two-step inquiry: first,
26    the court must determine whether the challenged conduct involves an element of judgment
27    or choice, see Berkovitz v. United States, 486 U.S. 531, 536 (1988); and second, if so, the
28    court must determine whether the conduct implements social, economic, or political policy
                                                    7
                                                                        19-CV-1108 TWR (AGS)
     Case 3:19-cv-01108-TWR-AGS Document 24 Filed 10/23/20 PageID.165 Page 8 of 13



 1    considerations. See Gasho v. United States, 39 F.3d 1420, 1435 (9th Cir. 1994). To defeat
 2    a motion to dismiss, plaintiffs must advance a claim that is facially outside the discretionary
 3    function exception. Prescott v. United States, 973 F.2d 696, 702 (9th Cir. 1992).
 4          Here, Defendant argues that even if SYH’s supervision and retention of
 5    Dr. Fajerman are “related functions” under the FSHCAA, thereby waiving sovereign
 6    immunity, Plaintiff’s claim is still susceptible to the discretionary function exception. (See
 7    Mot. at 16–24.) Specifically, Defendant contends that the first step of the discretionary
 8    function exception analysis is satisfied because “Plaintiff does not allege that a federal
 9    statute, regulation, or policy required a specific course of action by SYH officials regarding
10    the supervision or retention of Dr. Fajerman.” (Id. at 19.) Defendant also argues that the
11    second step of the discretionary function exception analysis is “satisfied because SYH’s
12    employment decisions regarding Dr. Fajerman are . . . based on considerations of public
13    policy . . . [and] are discretionary acts the discretionary function exception removes from
14    the FTCA’s waiver of sovereign immunity.” (Mot. at 22.)
15          For the following reasons, the Court agrees that application of the two-step test
16    demonstrates that the discretionary function exception bars Plaintiff’s FTCA claim.
17          A.     Element of Judgment or Choice
18          In determining whether an action or omission falls within the discretionary function
19    exception, the Court starts with whether the challenged conduct involves an element of
20    judgment or choice. “[T]he requirement of judgment or choice is not satisfied if a ‘federal
21    statute, regulation, or policy specifically prescribes a course of action for an employee to
22    follow,’ because ‘the employee has no rightful option but to adhere to the directive.’”
23    United States v. Gaubert, 499 U.S. 315, 322 (1991) (quoting Berkovitz, 486 U.S. at 536).
24    “The exception covers only acts that are discretionary in nature, . . . and ‘it is the nature of
25    the conduct, rather than the status of the actor’ that governs whether the exception applies.”
26    Id. at 335 (quoting Berkovitz, 486 U.S. at 536; United States v. S.A. Empresa de Viacao
27    Aerea Rio Grandense (Varig Airlines), 467 U.S. 797, 812 (1984)).
28    ///
                                                     8
                                                                          19-CV-1108 TWR (AGS)
     Case 3:19-cv-01108-TWR-AGS Document 24 Filed 10/23/20 PageID.166 Page 9 of 13



 1          In Sanchez, the plaintiff “concede[d] the discretionary function generally applies to
 2    employment decisions” and, consequently, the Court did not proceed to further analyze the
 3    first step of the discretionary function exception analysis. See 2019 WL 3766615, at *5.
 4    Unlike the plaintiff in Sanchez, Plaintiff here argues that SYH failed to follow mandatory
 5    rules, regulations, and protocols “requir[ing] SYH to take action in response to knowledge
 6    of or complaints about sexual harassment or misconduct, including actions to prevent
 7    recurrence.” (FAC ¶ 36.) According to Plaintiff, SYH’s failure to follow its own
 8    mandatory policies is not a discretionary act involving an element of judgment or choice.
 9    (See Opp’n at 9.) Defendant, on the other hand, contends that SYH’s policies “do not
10    prescribe a specific course for SYH employees to follow regarding their response to
11    allegations of sexual misconduct by Dr. Fajerman” and, therefore, SYH does have
12    discretion. (Reply at 8.)
13          Although Plaintiff alleges that SYH’s rules and policies impose an obligation to
14    respond, the alleged policies broadly require SYH only to “take action” and “prevent its
15    recurrence.” (FAC ¶ 37.) Plaintiff does not allege that SYH employees are provided with
16    specific guidance or particular conduct to fulfill these obligations. See French v. United
17    States, 195 F. Supp. 3d 947, 953 (N.D. Ohio 2016) (“[C]alling for government employees
18    to ‘provide protection’ and ‘provide safekeeping’ to inmates in federal prison—were not
19    specific enough to give rise to non-discretionary obligations” (quoting Montez ex rel.
20    Estate of Hearlson v. United States, 359 F.3d 392, 396 (6th Cir. 2004))); see also Calderon
21    v. United States, 123 F.3d 947, 950 (7th Cir. 1997) (“While it is true that this statute sets
22    forth a mandatory duty of care, it does not, however, direct the manner by which the BOP
23    must fulfill this duty. The statute sets forth no particular conduct the BOP personnel should
24    engage in or avoid while attempting to fulfill their duty to protect inmates.”). Without such
25    specific guidelines, SYH’s acts involved an element of discretion.
26          Even if Defendant were required to take action and prevent the recurrence of the
27    sexual assault, however, SYH’s mandatory rules, regulations, and protocols do not rise to
28    the level of federal law. Defendant argues SYH’s alleged policies are irrelevant to the
                                                   9
                                                                        19-CV-1108 TWR (AGS)
     Case 3:19-cv-01108-TWR-AGS Document 24 Filed 10/23/20 PageID.167 Page 10 of 13



 1     analysis of the first step of the discretionary function exception because they “are not
 2     federal statutes, regulations, or policies . . . prevent[ing] the [DFE] from applying at step
 3     one.” (Mot. at 20 (emphasis in original).) Defendant points out that SYH is an employee
 4     for a limited purpose and not a federal agency able to “promulgate rules, regulations,
 5     protocols, or policies abrogating the United States’ sovereign immunity protection.” (Id.
 6     at 22.)
 7               Defendant is correct—for SYH to have no discretion, its actions must be governed
 8     by a specific federal statute, regulation, or policy. Berkovitz, 486 U.S. at 536. The rules
 9     and policies of SYH at issue here are not federal regulations or policies. See Big Owl v.
10     United States, 961 F. Supp. 1304, 1308 (D.S.D. 1997) (finding that Tribal School Board is
11     an employee of the Bureau of Indian Affairs and that its staff handbook does not rise to the
12     level of federal statute, regulation, or policy). The Court finds persuasive Defendant’s
13     rationale that it is unlikely that “each of the numerous health centers across the country
14     deemed to be Public Health Center employees for purposes of requiring certain suits to be
15     brought against the United States could promulgate their own policies that widened the
16     potential liability against the United States.” (Mot. at 22.) The Court therefore concludes
17     that step one of the discretionary function exception analysis is satisfied.
18               B.    Social, Economic, or Political Policy Considerations
19               Next, the Court must consider “whether that judgment is of the kind that the
20     discretionary function exception was designed to shield.” Gaubert, 499 U.S. at 322–23
21     (quotation marks omitted). With regard to the second step of the discretionary function
22     exception analysis, decisions relating to the hiring, supervision, and retention of employees
23     generally involve policy judgments of the type Congress intended the discretionary
24     function exception to protect. See Nurse v. United States, 226 F.3d 996, 1001 (9th Cir.
25     2000) (holding that negligent employment, supervision and training claims “fall squarely
26     within the discretionary function exception”); see also Gourgue v. United States, No.
27     12CV-1490-LAB, 2013 WL 1797099, at *2 (S.D. Cal. Apr. 29, 2013) (“[T]he
28     Government’s decision of how to train and supervise its employees is the kind of decision
                                                    10
                                                                         19-CV-1108 TWR (AGS)
     Case 3:19-cv-01108-TWR-AGS Document 24 Filed 10/23/20 PageID.168 Page 11 of 13



 1     that the discretionary function was designed to protect because it is susceptible to a policy
 2     analysis.”).    The challenged action “need not be actually grounded in policy
 3     considerations;” rather, it simply needs to be, “by its nature, susceptible to a policy
 4     analysis.” Miller v. United States, 163 F.3d 591, 593 (9th Cir. 1998).
 5           Relying on Tonelli, Plaintiff argues that the discretionary function exception does
 6     not apply in situations where a defendant has failed to act in response to illegal conduct.
 7     (Opp’n at 10 (citing Tonelli v. United States, 60 F.3d 492, 496 (8th Cir. 1995)).) In Tonelli,
 8     the Eighth Circuit held that the discretionary function exception did not apply because the
 9     plaintiffs’ local postal office had failed to act after it had notice that a postal employee was
10     tampering with the plaintiffs’ mail, an omission that “does not represent a choice based on
11     plausible policy considerations.” Id. at 494. This Court, however, is not bound by the
12     Eight Circuit, particularly where the Ninth Circuit has applied the discretionary function
13     exception in similar circumstances and reached a contrary conclusion.
14           The Court finds that this case is more analogous to Doe v. Holy See, 557 F.3d 1066
15     (9th Cir. 2009), in which the plaintiff claimed that the Catholic Church negligently had
16     supervised and retained a priest whom it knew or should have known “had a history of
17     sexually abusing children.” Id. at 1083. The Ninth Circuit held that the plaintiff’s causes
18     of action for negligent hiring and supervision and failure to warn were barred by the
19     discretionary function exception, id. at 1085, reasoning that some of the policy
20     considerations affecting the Church’s decision could have been the harm to its reputation,
21     the effect of pastoral stability on parishioners’ well-being, and staffing shortages. Id. The
22     court therefore concluded the Church’s decision was susceptible to policy considerations.
23     Id.
24           Here, Plaintiff alleges that “SYH knew or should have known about Dr. Fajerman’s
25     history and practice of sexual contact (or attempted sexual contact) with patients,” and that
26     “he should not have been allowed to continue seeing female patients unattended.” (FAC
27     ¶ 53.) In her Opposition, Plaintiff asserts that the Ninth Circuit’s decision in Holy See
28     “offers no reason to depart from Brignac and Tonelli” because the Ninth Circuit’s analysis
                                                     11
                                                                           19-CV-1108 TWR (AGS)
     Case 3:19-cv-01108-TWR-AGS Document 24 Filed 10/23/20 PageID.169 Page 12 of 13



 1     did not consider the argument regarding the defendant’s failure to act in response to illegal
 2     conduct. (Opp’n at 10.) Although the Ninth Circuit in Holy See did not explicitly discuss
 3     this argument, it impliedly considered and rejected it by reversing the district court’s denial
 4     of the defendant’s motion to dismiss based on the reasoning in Tonelli. Consequently, for
 5     purposes of the second prong of the discretionary function exception test, the decision
 6     regarding the supervision and retention of Dr. Fajerman is still susceptible to policy
 7     considerations.
 8           In this case, following an investigation, the Medical Board of California suspended
 9     Dr. Fajerman’s medical license in July 2017. (FAC ¶ 38.) At that point, the retention of
10     Dr. Fajerman no longer involved any policy considerations. Before the suspension of
11     Dr. Fajerman’s medical license, however, SYH might have decided to retain Dr. Fajerman
12     to avoid unnecessarily alarming other patients while the investigation was ongoing, to
13     balance insuring public safety and providing fairness to the accused, or to address staffing
14     and funding concerns. These types of social, economic, or political policy considerations
15     could have influenced SYH’s decision to hire, supervise, or retain Dr. Fajerman and are
16     precisely the kinds of judgments the discretionary function exception was designed to
17     shield. Consequently, the second prong of the two-step discretionary function exception
18     inquiry is met, and Plaintiff’s FTCA claim as pled is barred by the discretionary function
19     exception. The Court therefore GRANTS Defendant’s Motion.
20                                           CONCLUSION
21           For the reasons stated above, the Court GRANTS Defendant’s Motion (ECF No.
22     12) and DISMISSES WITHOUT PREJUDICE Plaintiff’s cause of action for negligence
23     to the extent it is predicated on Defendant’s failure to warn and Defendant’s negligent
24     supervision and retention. See Hernandez v. Conriv Realty Assocs., 182 F.3d 121, 123 (2d
25     Cir. 1999) (“Article III deprives federal courts of the power to dismiss a case with prejudice
26     where federal subject matter jurisdiction does not exist.”). Plaintiff’s negligence cause of
27     action survives to the extent that it alleges that Dr. Fajerman was negligent in administering
28     Plaintiff’s medical and mental healthcare treatment.
                                                     12
                                                                          19-CV-1108 TWR (AGS)
     Case 3:19-cv-01108-TWR-AGS Document 24 Filed 10/23/20 PageID.170 Page 13 of 13



 1           Plaintiff MAY FILE an amended complaint on or before November 6, 2020. Should
 2     Plaintiff elect not to file an amended complaint, this action will proceed on Plaintiff’s
 3     surviving negligence theory. Defendant SHALL FILE a response to Plaintiff’s operative
 4     complaint on or before November 20, 2020.
 5           IT IS SO ORDERED.
 6
 7     Dated: October 23, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  13
                                                                      19-CV-1108 TWR (AGS)
